Citation Nr: 0735164	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-28 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for an eye disability. 

2.	Entitlement to service connection for headaches. 

3.	Entitlement to service connection for a right knee 
disability. 

4.	Entitlement to service connection for a left foot 
disability. 

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbosacral 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision.  

A video conference hearing was scheduled in June 2007.  The 
veteran failed to appear for this hearing.  The veteran did 
not demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing; as 
such, the Board will continue with appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show a 
current eye disability.  

3.	The competent medical evidence of record does not show 
that veteran's currently diagnosed headache disorder is 
related to military service.  

4.	The competent medical evidence of record does not show 
that veteran's currently diagnosed right knee condition is 
related to military service or that arthritis of the knee 
manifested to a compensable degree within a year of 
separation from service.  

5.	The competent medical evidence of record does not show 
that veteran's currently diagnosed left foot disability is 
related to military service.  

6.	By an unappealed November 1991 rating decision, the RO 
denied the veteran's claim for service connection for a 
lumbar spine disability because there was no current 
diagnosis of a disability.  

7.	Evidence received subsequent to the November 1991 RO 
decision is evidence not previously submitted to agency 
decisionmakers and bears directly and substantially upon a 
specific matter under consideration.  The evidence is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

8.	The medical evidence is in equipoise regarding whether the 
veteran's current back disability is related to military 
service.  


CONCLUSIONS OF LAW

1.	An eye disability was not incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2007).

2.	A headache disability was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.	A right knee disability was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.	A left foot disability was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).

5.	The November 1991 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

6.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a lumbar spine 
disability is reopened.  38 U.S.C.A. §§ 5107(b), 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2007).

7.	A lumbar spine disability was incurred in service.  38 
U.S.C.A. §§ 1131, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in May 2001, prior to the 
initial decision on the claim in October 2001.  Regarding the 
veteran's claim to reopen his claim for service connection 
for a lumbar spine disability, the RO also provided notice to 
the veteran of what is considered new and material evidence 
in December 2004.  The notice included what evidence and 
information that is necessary to both reopen his claim and to 
establish his entitlement to the underlying claim for the 
benefit sought."  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The RO also notified the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded in a March 2006 
letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the Board 
scheduled a hearing in June 2007 and VA examinations were 
conducted in June 2001 and March 2003.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
certain chronic diseases, such as arthritis, on a presumptive 
basis, if it appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Eye Condition

The Board has reviewed all the medical evidence of record and 
finds that the evidence does not provide a medical diagnosis 
of an eye disability.  

The service medical records reveal that upon entry into 
service in October 1976, the veteran had 20/20 vision in his 
right eye and 20/25 in his left eye.  His eyes were 
clinically evaluated as normal and the veteran did not report 
eye trouble.  In January 1979, the veteran reported blurry 
vision and was treated for a possible corneal abrasion.  The 
same day, the veteran was returned to duty.  There were no 
other complaints in the service medical records of blurry 
vision or an eye injury.  In October 1979, the veteran 
reported eye trouble but his eyes were clinically evaluated 
as normal.  The veteran's vision was 20/20 bilaterally upon 
discharge from service.  

Based on the service medical records, the Board concludes 
that any complaints or injuries the veteran had in service 
appear to have been acute and transitory and to have resolved 
without residual pathology.  The medical examiner did not 
find an eye disease during the separation examination in 
October 1979.  Therefore, an eye disability did not manifest 
in service.  

The VA medical records and the private medical records also 
do not contain a diagnosis of an eye disability after 
service.  The veteran reported blurred vision on occasion in 
both private and VA medical records.  The blurred vision, 
however, has not been attributed to an ocular disease or 
injury.  

According to VA records in May 2001, the veteran had a 
refractive error.  The Board notes that refractive error is 
not considered a disease or disability within the applicable 
legislation providing for service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2007).

The Board concludes that there was no evidence of an eye 
disease or injury in service and there is no objective 
medical evidence of an eye disability after service.  To be 
service connected, there must be medical evidence of an eye 
disability.  

In view of the foregoing, the Board holds that service 
connection for an eye disability is not warranted.  There is 
no medical evidence of current eye disability other than 
refractive error.  Given that there is no other medical 
evidence of record documenting current eye pathology; the 
Board finds that there is no evidence of a current eye 
disability for VA compensation purposes.  Thus, in the 
absence of proof of a current disability, there is no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

Headaches

Regarding the first criterion for service connection, the 
Board finds that the veteran has a headache disorder.  In 
June 2001, the veteran was diagnosed by a VA examiner with a 
headache disorder, tension type.  Therefore, the first 
criterion for service connection has been met.  

Although the veteran has a current headache disorder, to be 
service connected there must also be evidence of an in-
service occurrence of a disease or injury.  In this case, the 
veteran reported that he did not experience frequent or 
severe headaches in October 1976 when he entered service.  In 
1978, the veteran sought treatment for headaches and 
constipation.  He was diagnosed with gastritis.  There were 
no other complaints of headaches or treatment for headaches 
in the service medical records.  In October 1979, the veteran 
reported that he did not experience frequent or severe 
headaches and the veteran was clinically evaluated as normal 
in the separation examination.  

The Board finds that the veteran was not diagnosed with a 
headache disability in service.  Additionally, the veteran 
was not diagnosed with a headache disorder until many years 
after service.  Because there is no injury or headache 
disorder evident in the service medical records, the Board 
finds that the headache disorder did not manifest in service.  
There was a single incident in service for which the veteran 
was treated for headaches.  Due to that lack of diagnosis and 
treatment in service and the lack of complaints upon 
discharge from service, the incident in service appears to 
have been acute and transitory and without residual 
pathology.  Therefore, there is no incident in service that 
can be linked to the current headache disorder.  

Additionally, the record is devoid of a medical opinion 
linking the veteran's headache disorder to service.  Without 
a medical opinion relating the current headache disorder to 
service, service connected is not warranted.  As the 
veteran's headache disorder did not manifest in service and 
is not related by medical evidence to service, service 
connection must be denied.  

Right Knee Condition

In June 2002, the veteran was diagnosed with a medial 
meniscus tear and peripatellar bursitis.  In June 2004, the 
veteran was diagnosed with arthritis in his knees 
bilaterally.  Therefore, the veteran has a current knee 
disability.  The relevant issue is whether the veteran's 
disability can be related to service. 

The service medical records reveal that the veteran's lower 
extremities were clinically evaluated as normal in the 
October 1976 entrance examination.  The veteran also reported 
that he did not have a trick or locked knee prior to service.  
The veteran also did not seek treatment for a right knee 
injury in service.  In October 1979, the veteran reported the 
he did not have a trick or locked knee and his lower 
extremities were clinically evaluated as normal.  Because the 
service medical records are devoid of a right knee injury, 
the Board concludes that a right knee disability did not 
manifest in service.  

Additionally, there was no evidence to suggest that the 
veteran's right knee arthritis was chronic.  Arthritis did 
not manifest in service and a chronic condition was not 
identified in service.  There was also no continuity of 
symptoms of arthritis in the right knee after discharge.  The 
veteran was not diagnosed with arthritis until many years 
after service.  The Board acknowledges that arthritis is 
considered a chronic disease, however, the veteran's 
arthritis was not diagnosed within one year after discharge, 
and therefore, it is not presumed service connected.  As 
there is no evidence of an injury or disease in service, the 
evidence does not suggest that the veteran's arthritis or 
meniscus tear originated in service.  

The Board concludes that a right knee injury is not service 
connected on a direct or presumptive basis.  There was no 
evidence in the service medical records to suggest that an 
injury was incurred in service.  There was also no diagnosis 
of a disease in the veteran's right knee in service.  There 
was no medical evidence linking the veteran's disability to 
service.  Therefore, service connection must be denied. 

Left Foot 

In June 2001, the veteran was diagnosed with plantar 
fasciitis with a tight Achilles tendon in his left foot.  
Therefore, the veteran has a current diagnosis and the first 
criterion for service connection has been met.  

The service medical records show that the veteran had pes 
planus which was asymptomatic in his left foot in October 
1976 when he entered service.  The veteran reported he was 
not experiencing foot trouble.  The Board notes that the 
veteran was treated for a plantar fascial strain in his right 
foot in service.  There is no indication in the service 
medical records that the veteran received treatment for a 
left foot injury in service.  In October 1979, the veteran 
reported that he did not experience foot trouble and his 
lower extremities were clinically evaluated as normal.  Based 
on the service medical records, the Board finds that plantar 
fasciitis did not manifest in the veteran's left foot during 
service.  

Additionally, there is no evidence to suggest that the 
veteran's current disability is related to service.  There is 
no medical opinion linking the veteran's left foot disability 
to service.  The record is devoid of a medical opinion 
suggesting that the veteran's current left foot disability is 
related in any way to an incident in service.  Without 
competent medical evidence linking the disability to service, 
service connection is not warranted. 


NEW AND MATERIAL EVIDENCE

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for a back disability was denied by the RO 
in November 1991 because no evidence was submitted since a 
March 1984 RO decision denying service connection.  The 
veteran did not appeal this decision and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156.  The Board will address the evidence submitted since 
the November 1991 RO decision.  

The veteran filed a claim to reopen his claim for service 
connection for a back disability in July 1999 and again in 
January 2001.  For claims filed prior to August 29, 2001, as 
is this case, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  New evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998)

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In 1983, the RO reviewed the service medical records and a 
1983 VA Compensation and Pension Examination.  

In October 1976, the veteran reported that he did not have 
recurrent back pain and his spine was clinically evaluated as 
normal.  In January 1979, the service medical records reveal 
that the veteran sought treatment for aching lower back pain 
extending to his legs.  He had the pain for approximately one 
day.  He had no history of trauma or recent strain.  He had 
full range of motion, no scoliosis, lordosis or kyphosis.  He 
had no neuro deficits, pin point tenderness, sciatica, or 
myospasm.  He had bilateral deep tendon reflexes, bilateral 
straight leg raising +85, and muscle strength bilaterally.  
The examiner concluded that his back was normal.  

In August 1979, the veteran reported lower back pain for two 
weeks.  There was no radiation of pain and no history of 
trauma in the past 72 hours.  The veteran reported an injury 
playing football.  He indicated that he fell while playing 
football but had no pain at the time of injury.  He had full 
range of motion and no spasms.  The examiner diagnosed him 
with muscle pain.  In September 1979, the veteran continued 
to have complaints of lower back pain and stiffness for 3 
weeks.  He did not have a history of injury.  He did not have 
radiating pain.  The physical examination showed minimal 
tenderness and full range of motion.  The examiner concluded 
that the examination was negative.  

In October 1979, the veteran reported no recurrent back pain 
and his spine was clinically evaluated as normal in the 
separation examination.  

The 1983 VA Compensation and Pension Examination indicated 
that the veteran reported a back injury in service when he 
fell off a vehicle.  The veteran indicated that he sought 
treatment in service and had back problems since he was 
discharged.  The examiner found limitation of motion and 
requested an ex-ray of the veteran's spine.  The x-ray showed 
the veteran's back was normal.  

The RO denied service connection because the medical evidence 
did not provide a diagnosis of a disability.  

Since the 1991 RO decision, additional medical records were 
submitted.  A VA Compensation and Pension Examination in 
March 2003 revealed mild L5-S1 degenerative disc disease.  
Private medical records in September 2004 show a small focal 
disc herniation at L5-S1, centrally.  August 2004 medical 
records reveal intervertebral disc syndrome, lumbar spine; 
subluxation, lumbar spine segmental dysfunction; and 
radiculitis, neuritis.  

The medical evidence submitted after the 1991 decision 
clearly reflects a back disability.  This evidence is new 
because it has not been previous submitted to agency 
decisionmakers.  The evidence also pertains directly to the 
reason that his prior claim was denied.  The evidence 
provided a diagnosis, which was the basis of the previous 
denials in 1983 and 1991.  The Board finds that the medical 
records providing a diagnosis of a back disability are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, the 
Board finds that new and material evidence has been submitted 
and his claim for service connection for a back disability is 
reopened.  

Accordingly, having determined that new and material evidence 
has been submitted and the veteran's claim for service 
connection for a back disability is reopened, the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).

As referenced above, the veteran has a current disability and 
there was a back injury in service.  The only question 
remaining is whether his current back disability is related 
to the injury in service.  

In a March 2003 VA Compensation and Pension Examination, the 
examiner found that it was less likely than not that the 
veteran's degenerative disc disease was related to service 
because of the normal examination on separation from service 
and radiographic evidence.  

In August 2004, the veteran was evaluated and examined by a 
private physician.  The physician considered the veteran's 
recollection of the in-service football injury in 1978 and 
provided the diagnosis referenced above.  The examiner found 
that it was evident from a standpoint of medical certainty 
that the veteran's current condition resulted from the type 
of injury/onset the veteran described based on the veteran's 
account of his history, subjective complaints, objective 
findings, radiographic analyses and other test results.  

The Board finds that the medical evidence of record is in 
relative equipoise.  The VA examiner's opinion is in direct 
conflict with the private medical examiner's opinion 
regarding the etiology of the veteran's back disorder.  The 
Board also notes that the football injury referenced in the 
private physician's opinion does not contradict the service 
medical records.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  

The record is clearly in conflict regarding the etiology of 
the veteran's back disability, therefore, the Board must 
weigh the credibility and probative value of the evidence.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

The Board finds the medical opinions are in equipoise 
regarding the etiology of the veteran's disability and its 
chronicity.  There is however, incontrovertible evidence of 
trauma in service.  Accordingly, the evidence may not be said 
to preponderate against the veteran.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a veteran's claim for 
benefits, the evidence of record must preponderate against 
the claim).  Therefore, the Board finds that the veteran is 
entitled to service connection for the back disability.  In 
reaching this conclusion, the Board resolves the benefit of 
the doubt in favor of the veteran.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an eye disability is 
denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a left foot disability 
is denied. 

Service connection for a lumbosacral injury is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


